Case 5:20-cv-00839-TJM-ATB Document 40 Filed 12/22/20 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

STUART MEISSNER and STACEY
MEISSNER, on behalf of themselves and all
others similarly situated,

Case no. 5:20-cv-839 (TIM/ATB)

PLAINTIFFS,
Vv.

SYRACUSE UNIVERSITY,

DEFENDANT.

 

 

MOTION FOR ADMISSION PRO HAC VICE FOR KATHLEEN P, LALLY

Pursuant to Rule 83.1 of the Local Rules of the United States District Court for the Northern
District of New York, I, John C. Cherundolo, hereby move this court for an Order for the admission
of Kathleen P. Lally to practice pro hac vice and to appear as counsel for Plaintiffs Stuart Meissner
and Stacey Meissner in the above-captioned action. This motion is supported by the attached
Declaration of Sponsor and Applicant’s accompanying Petition for Admission to Practice,
Attorney E-Filing Registration Form, and Certificate of Good Standing.

Furthermore, Petitioner is in good standing of the bar of the State of Illinois, and there are

no pending disciplinary proceedings against her in any state or federal court.

Dated: December 22, 2020 Respectfully submitted,

/s/ John C. Cherundolo

John C. Cherundolo

Bar Roll No.: 101339
CHERUNDOLO LAW FIRM, PLLC
AXA Tower I, 15th Floor

100 Madison Street

Syracuse, NY 13202
Case 5:20-cv-00839-TJM-ATB Document 40 Filed 12/22/20 Page 2 of 3

P: (315) 449-9500
F: (315) 449-9804
E: jcherundolo@cheurndololawfirm.com
Case 5:20-cv-00839-TJM-ATB Document 40 Filed 12/22/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on December 22, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the CM/ECF participants registered to receive service in this matter.

/s/ John C.. Cherundolo
John C. Cherundolo
